           Case 1:17-cv-10519-NMG Document 29 Filed 05/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 Cynthia L. Merlini,

                        Plaintiff,                    Case No. 1:17-cv-10519-NMG

                          v.                          The Honorable Nathaniel M. Gorton

 Canada,

                        Defendants.


                                  NOTICE OF WITHDRAWAL

       Pursuant to Local Rule 83.5.2, please note the withdrawal of D.E. Wilson, Jr., Andrew E.

Bigart, and Benjamin E. Horowitz, of the law firm Venable LLP, as counsel for Defendant Canada.

Chrisann Leal of the law firm Curtin, Murphy & O’Reilly, P.C. has appeared on Defendant

Canada’s behalf and will continue to represent Canada in this matter. No motion is pending in the

case, no trial date has been set, no evidentiary hearing has been set, and no reports, written or oral,

are due.



                                               Respectfully submitted,

Dated: May 27, 2020                               /s/
                                               D.E. Wilson, Jr. (pro hac vice)
                                               Andrew E. Bigart (pro hac vice)
                                               Benjamin E. Horowitz (pro hac vice)
                                               VENABLE LLP
                                               600 Massachusetts Avenue
                                               Washington, D.C. 20001
                                               Telephone: (202) 344-4819
                                               Facsimile: (202) 344-8300
                                               dewilson@venable.com
                                               aebigart@venable.com
                                               behorowitz@venable.com



                                                  1
         Case 1:17-cv-10519-NMG Document 29 Filed 05/27/20 Page 2 of 2



                                     Certificate of Service
       I hereby certify that true copy of the above document was served upon all attorneys of
record electronically on May 27, 2020.
                                            /s/ Benjamin E. Horowitz




                                               2
